PER CURIAM:
J. Harold Smith petitions for a writ of mandamus seeking an order compelling the district court to rule on his motion and seeking recusal of the district court judge.
Our review of the district court’s docket sheet reveals that the court has ruled on Smith’s motion. Accordingly, because the district court recently decided Smith’s case, we deny the petition for writ of mandamus as moot. We dispense with oral argument because the facts and legal con*253tentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.